17-2956
     Singh v. Barr
                                                                                   BIA
                                                                           A200 291 187

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 30th day of April, two thousand nineteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            RICHARD C. WESLEY,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   NAMINDER SINGH,
14            Petitioner,
15
16                   v.                                          17-2956
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Jaspreet Singh, Fremont, CA.
24
25   FOR RESPONDENT:                  Chad A. Readler, Acting Assistant
26                                    Attorney General; Anthony C.
27                                    Payne, Assistant Director; Raya
28                                    Jarawan, Trial Attorney, Office of
29                                    Immigration Litigation, United
30                                    States Department of Justice,
31                                    Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Naminder Singh, a native and citizen of India,

6    seeks review of a September 6, 2017, decision of the BIA,

7    denying his motion to reopen.       In re Naminder Singh, No. A200

8    291 187 (B.I.A. Sept. 6, 2017).           We assume the parties’

9    familiarity with the underlying facts and procedural history

10   in this case.

11       The applicable standards of review are well established.

12   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir.

13   2008).   In his motion to reopen, Singh argued that changed

14   conditions in India should excuse the untimely filing of his

15   motion and, as support, he submitted affidavits asserting

16   that that police continued to look for him and would kill him

17   in India on account of his membership in the Akali Dal Mann

18   political party and his Sikh faith.

19       It is undisputed that Singh’s 2017 motion was untimely

20   because it was filed two years after his removal order became

21   final in 2015.   See 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R.
                                     2
1    § 1003.2(c)(2).      However, the time limitation for filing a

2    motion to reopen does not apply if reopening is sought to

3    apply for asylum and the motion “is based on changed country

4    conditions arising in the country of nationality or the

5    country to which removal has been ordered, if such evidence

6    is material and was not available and would not have been

7    discovered    or    presented     at    the   previous      proceeding.”

8    8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3).                The

9    BIA did not err in finding that Singh failed to demonstrate

10   such conditions.

11         The   BIA    reasonably     declined    to   credit      affidavits

12   purportedly from Singh’s father, brother, and uncle because

13   the   affidavits     were   not    accompanied      by   the    authors’

14   identification     documents,     the   mailing    envelopes,     or   the

15   authors’ fingerprints despite the notary indicating that

16   their fingerprints were affixed and because Singh was found

17   not credible in his underlying proceedings.           See Xiao Ji Chen

18   v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006)

19   (providing that the weight afforded evidence in immigration

20   proceedings “lies largely” within agency discretion (internal

21   quotation marks and brackets omitted)); see Qin Wen Zheng v.
                                         3
1    Gonzales, 500 F.3d 143, 146-49 (2d Cir. 2007) (holding that

2    the    agency    may    decline       to   credit      subjective     evidence

3    submitted with a motion to reopen by an alien who was found

4    not credible in the underlying proceeding).

5           Furthermore, the BIA did not err in concluding that the

6    most    recent    country       conditions     evidence,    which     did   not

7    discuss any violence involving Mann Party members or Sikhs,

8    failed to demonstrate a material change in conditions since

9    Singh’s hearing before the IJ.             See In re S-Y-G-, 24 I. & N.

10   Dec. 247, 253 (B.I.A. 2007) (“In determining whether evidence

11   accompanying      a    motion    to   reopen    demonstrates      a   material

12   change in country conditions that would justify reopening,

13   [the    BIA]    compare[s]      the   evidence    of    country     conditions

14   submitted with the motion to those that existed at the time

15   of the merits hearing below.”).

16          Accordingly, because the BIA reasonably concluded that

17   Singh failed to demonstrate a material change in conditions

18   in India, it did not abuse its discretion in denying his

19   motion as untimely.         See 8 U.S.C. § 1229a(c)(7)(C)(i), (ii).

20          For the foregoing reasons, the petition for review is

21   DENIED.    As we have completed our review, any stay of removal
                                            4
1    that the Court previously granted in this petition is VACATED,

2    and any pending motion for a stay of removal in this petition

3    is DISMISSED as moot.   Any pending request for oral argument

4    in this petition is DENIED in accordance with Federal Rule of

5    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

6    34.1(b).

 7                           FOR THE COURT:
 8                           Catherine O’Hagan Wolfe
 9                           Clerk of Court
10




                                   5